Title: To James Madison from Perrin Willis, 12 July 1816
From: Willis, Perrin
To: Madison, James



Dear Sir
Washington July 12th. 1816

I have been informed that the Government intend building an observatory in this place.
Though the commission on the sum to erect such a building would be necessarily small, I am desirous to be appointed agent to purchase the ground and erect the building.  The performance of the duty with that fidelity which I purpose will develop to the Government my talent for business and thereby render me an essential Service.
I am authorised to say that Col: Lane is particularly anxious for me to be appointed: becaus his present avocation claims his undivided attention.  I have the honor to be With the highest Respt Your Most Obt. Servt.

Perrin Willis

